F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           APR 30 1999
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    LOUISE L. LEWIS,

                Plaintiff-Appellant,

    v.                                                   No. 98-5139
                                                   (D.C. No. 96-CV-971-EA)
    KENNETH S. APFEL, Commissioner                       (N.D. Okla.)
    of Social Security,

                Defendant-Appellee.




                             ORDER AND JUDGMENT          *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff applied for disability benefits on January 18, 1994, alleging

disability since December 27, 1993, because of pain in her knees, legs, neck and

arms, and residuals from carpal tunnel surgery. Her application was denied

initially and on reconsideration. Plaintiff requested a hearing, and the

administrative law judge (ALJ) denied benefits, finding that plaintiff was not

disabled because she had the residual functional capacity to perform her past

relevant work as a telemarketer, despite her severe impairments. The Appeals

Council denied review, thus leaving the ALJ’s denial of benefits as the final

decision of the Commissioner. Plaintiff appealed the denial to the district court,

and the district court affirmed the Commissioner’s decision.

             We review the [Commissioner’s] decision to determine
       whether it is supported by substantial evidence and whether the
       [Commissioner] applied the correct legal standards . . . . Substantial
       evidence is such relevant evidence as a reasonable mind might accept
       as adequate to support a conclusion. In addition to a lack of
       substantial evidence, the [Commissioner’s] failure to apply the
       correct legal standards, or to show us that [he] has done so, are also
       grounds for reversal.

Winfrey v. Chater , 92 F.3d 1017, 1019 (10th Cir. 1996) (quotations and citations

omitted). Guided by these standards, we must reverse the district court’s

affirmance and remand the case for remand to the Commissioner.

       Plaintiff’s first argument is that the ALJ did not properly consider her

subjective complaints of pain. We disagree. The ALJ considered plaintiff’s

complaints of pain in accordance with the standard set forth in   Luna v. Bowen ,

                                            -2-
834 F.2d 161, 163 (10th Cir. 1987). The record shows that the ALJ considered all

the relevant evidence and found that plaintiff’s complaints of pain were not

credible to the extent she could not perform sedentary work. We agree with the

district court that “the ALJ did not err in concluding--and demonstrating by

specific and substantial evidence--that the claimant’s complaints were

disproportionate to the objective findings and not credible beyond her ability

to perform sedentary work.” Appellant’s App. Vol. I at 13.

      We disagree with the district court, however, that the Commissioner

applied the correct legal standard in finding that plaintiff retained the residual

functional capacity to perform her past relevant work as a telemarketer. At step

four, the ALJ must perform a three-phase evaluation of a claimant’s physical

residual functional capacity, the physical demands of the claimant’s past relevant

work, and “whether the claimant has the ability to meet the job demands found in

phase two despite the mental and/or physical limitations found in phase one.”

Winfrey, 92 F.3d at 1023. The ALJ must make specific findings at each step.

See id.

      After summarizing plaintiff’s medical history, the ALJ in this case found

that “[t]he claimant has a combination of impairments which have resulted in

some limitations.” Appellant’s App. Vol. II at 17. The ALJ went on to find that

those limitations do not prevent plaintiff from performing sedentary work. He


                                          -3-
neglected, however, to make any findings as to what specific limitations plaintiff

suffers. 1

       Neither did the ALJ make specific findings regarding the physical

requirements of plaintiff’s past relevant work as a telemarketer. The ALJ noted

that the vocational expert classified the telemarketing job as sedentary, and he

then stated that “[t]he claimant has also described her telemarketer’s job as

sedentary as she performed it.”    Id. “While the claimant retains the burden of

showing that he is disabled at step four, the ALJ has a duty of inquiry and factual

development. The ALJ must obtain adequate factual information about those

work demands which have a bearing on the medically established limitations.”

Washington v. Shalala , 37 F.3d 1437, 1442 (10th Cir. 1994) (quotations and

citations omitted). Here, the ALJ elicited no evidence of the physical demands of

plaintiff’s telemarketing work, and the record contains very little evidence of the

exertional demands of plaintiff’s past relevant work.   See id. The ALJ simply

made the conclusory statement that plaintiff could perform the telemarketing work

because it was sedentary.

       Having failed to make the necessary findings as to plaintiff’s limitations

and the physical demands of her telemarketing work, the ALJ was unable to make



1
       We note that the record indicates that plaintiff uses a cane, a physical
limitation the ALJ does not even mention.

                                            -4-
the necessary findings regarding plaintiff’s ability to perform her past relevant

work despite her physical limitations.   See Winfrey , 92 F.3d at 1024-25. There

was no comparison of plaintiff’s limitations with the physical demands of her past

relevant work.

       We must remand this case to the district court with instructions to remand

to the Commissioner, so that he can make the necessary findings about plaintiff’s

specific limitations, the exertional demands of plaintiff’s past relevant work, and

plaintiff’s ability to perform that work despite her limitations, comparing

plaintiff’s specific limitations with the physical demands of the work.

REVERSED and REMANDED.



                                                     Entered for the Court



                                                     Paul J. Kelly, Jr.
                                                     Circuit Judge




                                          -5-